DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections
Claim 17 recites “The system in accordance to Claim 1”; this should be changed to “The system in accordance to Claim 16”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claims 1, 3-6, 8-10 and 18 recite numerous “engines” in the system without comprising the hardware structure to carry out each engine. Recitation of the elements is requested.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 21 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-19 and 21 are related to systems. Accordingly, these claims are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

evaluating, processing, and submitting claims on behalf of a patient receiving health treatments to a third-party obligator, the system comprising: 
a client computing device having a display coupled therewith and including a communications module for receiving and transmitting a patient data packets via an associated network connection, the client computing device configured for receiving data pertaining to a treatment proposed by a healthcare provider to be administered to a patient in order to treat one or more conditions thereof so as to produce the patient data packet; 
a structured database containing one or more searchable libraries, each library including data files pertaining to an obligation agreement between the patient and a third- party obligator, the obligation agreement including a set of terms defining a coverage for one or more treatments; 
a server system for receiving the patient data packet and for evaluating the proposed treatment against the obligation agreement so as to determine the likelihood that the proposed treatment will be covered, the server system comprising: 
a first processing engine for receiving the data packet containing the data pertaining to the proposed treatment, and for identifying one or more procedures to be taken for the purpose of implementing the proposed treatment, each procedure having a determined cost associated therewith; 
a second processing engine for retrieving from the structured database the obligation agreement, the obligation agreement having one or more terms of coverage defining what is to be covered by the obligation agreement, and for identifying one or more terms in the obligation agreement that may be pertinent to the one or more procedures to be taken; 
comparing one or more terms of the obligation agreement with the one or more procedures to be taken, and determining if there is a conflict between them; 
a fourth processing engine for determining a likelihood that the one or more procedures to be taken are covered by the obligation agreement so as to produce a covered procedure plan, and further determining, using the covered procedure plan, the percentage of the cost that is likely be paid on for each procedure to generate a total amount to be reimbursed; 
a fifth processing engine for comparing the one or more procedures to be taken with the total amount to be reimbursed and for authorizing that one or more of the procedures to be taken based on the likelihood that the procedure will be covered.

The Examiner submits that the foregoing underlined limitations constitute “certain methods of organizing human activity”, more specifically managing human interactions because the steps of “evaluating” a proposed treatment for a patient against the obligation agreement, “identifying the procedure, “identifying” terms in the agreement, “comparing” the terms with the agreement, “determining” the likelihood of coverage,  “comparing” the procedures with the amount to be reimbursed and “authorizing” treatment for a patient based on their coverage as highlighted in the claim above are steps used to manage the interactions between a provider and a patient being medically treated based on their insurance coverage.

In addition to the abstracted idea claimed in claim 1, claim 16 recites: presenting a claims interview to the first individual and for receiving responses thereto from the first individual, the claims interview pertaining to a treatment proposed to be administered to a patient in order to treat one or more conditions and the client interview including one or more interrogatories that are configured for eliciting one or more responses from the first individual and further employing the patient data packet in the creation of an individualistic characteristic profile for the patient, the individualistic characteristic profile including a characterization of one or more conditions of the patient, one or more treatments proposed to be administered to the patient to alleviate the one or more conditions, and one or more terms of the obligation agreement determined to be pertinent to one or more of the conditions of the patient and the one or more treatments proposed to be administered, the one or more proposed treatments having a cost being associated therewith.

These claims further recite managing human interactions because creating an interview for recited responses from an individual regarding the treatment proposal for the patient and creating a characteristic profile for the patient to characterize the patient based on their condition, treatment, and insurance coverage are steps for managing human interactions.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

Claims 2 and 17 recite mapping conditions with terms of the insurance coverage agreement to define relationships, thus further reciting the abstract idea. Claims 3 and 18 recite additional determining steps of the number of instances between a procedure to another patient, therefore further defining the abstract idea. Claims 4 and 19 recite submitting an invoice for reimbursement; this would be a physical step to facilitate that the patient gets treated, thus further defines the abstract idea. Claim 5 recites a determining steps for amount to be reimbursed, therefore further defining the abstract idea. Claims 6-8 and 21 recite an interview system to further determine authorizing the treatment by interviewing the provider to determine insurance coverage eligibility, therefore further reciting the abstract idea. Claim 9 recites sending an authorization for authorizing the treatment to the provider, thus further reciting the abstract idea. Claims 10-15 recite various determining steps to determine the likelihood of the condition and treatment matching the terms of the insurance agreement for reimbursement, and alters alternatives for other treatments if a treatment is not covered, therefore further defining the abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of 

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for evaluating, processing, and submitting claims on behalf of a patient receiving health treatments to a third-party obligator, the system comprising: 
a client computing device having a display coupled therewith and including a communications module for receiving and transmitting a patient data packets via an associated network connection, the client computing device configured for receiving data pertaining to a treatment proposed by a healthcare provider to be administered to a patient in order to treat one or more conditions thereof so as to produce the patient data packet (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec); 
a structured database containing one or more searchable libraries, each library including data files pertaining to an obligation agreement between the patient and a third- party obligator, the obligation agreement including a set of terms defining a coverage for one or more treatments (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec); 
a server system for receiving the patient data packet and for evaluating the proposed treatment against the obligation agreement so as to determine the likelihood that the proposed treatment will be covered, the server system comprising: 
a first processing engine for receiving the data packet containing the data pertaining to the proposed treatment, and for (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) identifying one or more procedures to be taken for the purpose of implementing the proposed treatment, each procedure having a determined cost associated therewith; 
a second processing engine for retrieving from the structured database the obligation agreement, the obligation agreement having one or more terms of coverage defining what is to be covered by the obligation agreement, and for  (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec), (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))identifying one or more terms in the obligation agreement that may be pertinent to the one or more procedures to be taken; 
a third processing engine for (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) comparing one or more terms of the obligation agreement with the one or more procedures to be taken, and determining if there is a conflict between them; 
a fourth processing engine for (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) determining a likelihood that the one or more procedures to be taken are covered by the obligation agreement so as to produce a covered procedure plan, and further determining, using the covered procedure plan, the percentage of the cost that is likely be paid on for each procedure to generate a total amount to be reimbursed; 
a fifth processing engine for (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) comparing the one or more procedures to be taken with the total amount to be reimbursed and for authorizing that one or more of the procedures to be taken based on the likelihood that the procedure will be covered.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the first-fifth processing engines, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of a client computing device having a display coupled therewith and including a communications module for receiving and transmitting a patient data packets via an associated network connection, the client computing device configured for receiving data pertaining to a treatment proposed by a healthcare provider to be administered to a patient in order to treat one or more conditions thereof so as to produce the patient data packet, a server system for receiving the patient data packet, and a first processing engine for receiving the data packet containing the data pertaining to the proposed treatment,   these are merely pre-solution activities. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea 

Regarding the additional limitation of a structured database containing one or more searchable libraries, each library including data files pertaining to an obligation agreement between the patient and a third- party obligator, the obligation agreement including a set of terms defining a coverage for one or more treatments and a second processing engine for retrieving from the structured database the obligation agreement, the obligation agreement having one or more terms of coverage defining what is to be covered by the obligation agreement, these are merely pre-solution activities. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)). Information provided by the structured database and searchable libraries with collected data on obligation agreements and then receiving this data from the second engine provides steps of pre-solution activity for the noted abstract idea.

Additionally, claim 16 recites a client computing device having a display coupled therewith, the display for displaying a graphical user interface to a first individual using the client computing device, the graphical user interface for generating an interactive dashboard for presentation via the display, the interactive dashboard configured for; the Examiner submits 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to evaluate, process and submit claims, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

 Claims 3, 4, 5, 6, 8, 9, 10, and 18 recite various “engines” and GUIs that are used to carry out aspects of the abstract idea as noted above, therefore merely invokes the use of a computer to carry out the abstract idea.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of the first-fifth processing engines, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of a client computing device having a display coupled therewith and including a communications module for receiving and transmitting a patient data packets via an associated network connection, the client computing device configured for receiving data pertaining to a treatment proposed by a healthcare provider to be administered to a patient in order to treat one or more conditions thereof so as to produce the patient data packet, a server system for receiving the patient data packet, and a first processing engine for receiving the data packet containing the data pertaining to the proposed treatment,   these are merely pre-solution activities. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information))). The client computing device having a display that includes communications module perform the data gathering steps of receiving and transmitting patient data packets via a network and via the server system and further receiving data for the proposed treatments and the extra steps of producing the patient data packet to be received by the first engine provides steps of pre-solution activity for the noted abstract idea.

Regarding the additional limitation of a structured database containing one or more searchable libraries, each library including data files pertaining to an obligation agreement between the patient and a third- party obligator, the obligation agreement including a set of terms defining a coverage for one or more treatments and a second processing engine for retrieving from the structured database the obligation agreement, the obligation agreement having one or more terms of coverage defining what is to be covered by the obligation agreement, these are merely pre-solution activities. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP  Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information))). Information provided by the structured database and searchable libraries with collected data on obligation agreements and then receiving this data from the second engine provides steps of pre-solution activity for the noted abstract idea.

Additionally, claim 16 recites a client computing device having a display coupled therewith, the display for displaying a graphical user interface to a first individual using the client computing device, the graphical user interface for generating an interactive dashboard for presentation via the display, the interactive dashboard configured for; the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). Other additional elements presented in claim 16 are similar to that of claim 1.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-19 and 21 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 USC 102(a)(2) as being anticipated by US 2010/0063907 A1 to Savani et al. (“Savani”):

Regarding claim 1:
Savani teaches a system for evaluating, processing, and submitting claims on behalf of a patient receiving health treatments to a third-party obligator, the system comprising: a client computing device having a display coupled therewith and including a communications module for receiving and transmitting a patient data packets via an associated network connection, ([0013, 0014]- the insurance billing system is described including the devices and user interfaces (additionally, see Figure 1). The system receives patient information including medical history and insurance information being interpreted as patient data packets. This data can be transferred via a server system via a network. )
the client computing device configured for receiving data pertaining to a treatment proposed by a healthcare provider to be administered to a patient in order to treat one or more conditions thereof so as to produce the patient data packet; ([0013, 0014]- data 
a structured database containing one or more searchable libraries, each library including data files pertaining to an obligation agreement between the patient and a third- party obligator, ([0021]- the system provides an interface with insurance codes database that provides billing codes for each of the proposed services that can be received by a patient (this is interpreted as codes for billing information for treatments that are covered by an obligation agreement from an obligator (the insurance company).)
the obligation agreement including a set of terms defining a coverage for one or more treatments; ([0021]- the codes for medical billing would include language of coverage details in the billing code database)
a server system for receiving the patient data packet and for evaluating the proposed treatment against the obligation agreement so as to determine the likelihood that the proposed treatment will be covered, the server system comprising: ([0020]- the system can estimate the amount of reimbursement to be made by the insurance company for services rendered)
a first processing engine for receiving the data packet containing the data pertaining to the proposed treatment, and for identifying one or more procedures to be taken for the purpose of implementing the proposed treatment, each procedure having a determined cost associated therewith;
a second processing engine for retrieving from the structured database the obligation agreement, the obligation agreement having one or more terms of coverage defining what is to be covered by the obligation agreement, and for identifying one or more terms in the obligation agreement that may be pertinent to the one or more procedures to be taken; ([0021]- depending on the insurance company, different billing codes can be assigned depending on services they provide payment for. [0022]- Depending on the treatment provided by the system as shown in the procedure descriptions, the appropriate billing code is further determined by the system and is based on the specific insurance company policy plan.)
a third processing engine for comparing one or more terms of the obligation agreement with the one or more procedures to be taken, and determining if there is a conflict between them; ([0023]- likelihood of maximum payment can be established as high or low (high likelihood of maximum payment can indicate that the patient is mostly covered, while have a low chance of maximum payment indicates the patient’s insurance coverage and plan is inadequate for their treatment.)
a fourth processing engine for determining a likelihood that the one or more procedures to be taken are covered by the obligation agreement so as to produce a covered procedure plan, and further determining, using the covered procedure plan, the percentage of the cost that is likely be paid on for each procedure to generate a total amount to be reimbursed; 
a fifth processing engine for comparing the one or more procedures to be taken with the total amount to be reimbursed and for authorizing that one or more of the procedures to be taken based on the likelihood that the procedure will be covered. ([0018]- accepted insurance codes are used based on the patient’s insurance coverage. [0020]- system determines and can authorize a treatment plan that will have sufficient coverage by the insurance plan)

Regarding claim 2:
Savani teaches all of the limitations of claim 1. Savani further teaches wherein determining the likelihood that the one or more procedures to be taken are covered comprises performing a mapping function whereby the one or more conditions of the patient and one or more of the procedures of the treatment are individually mapped to one or more terms of the obligation agreement so as to define respective relationships there between, ([0022, 0023]- self learning insurance database uses procedure descriptions with corresponding billing codes to provide continuously better confidence levels for the billing code for a specific procedure to match the coverage (the use of self-learning is indicative of a mapping function).)
whereby each respective relationship is weighted based on previous known instances having the same or similar relationship with respect to other patients. ([0022, 0023]- use of historical information from self-learning for the confidence for the identified insurance codes based on the frequency that the payment amount is received under the chose codes)


Savani teaches all of the limitations of claim 2. Savani further teaches wherein the server system further comprises an inference engine configured for accessing one or more libraries of the structured database and determining a number of known instances between one or more of an instance of a relationship between one or more conditions of another patient and one or more terms of an obligation agreement of that other patient, as well as an instance of a relationship between one or more procedures of the treatment to the other patient and the one or more terms of the obligation agreement, whereby for each known instance, a weighting for the respective relationship is increased, where the greater the weighting the greater the likelihood is determined to be. ([0022]- the use of historical claims data includes the number of times the billing codes were used for specific treatments for the insurance companies. Procedure descriptions and type of plan (the type of obligation) are used as historical data for training. [0023]- confidence levels for correct billing for coverage is assigned and can be increased with more historical data (interpreted as a weighting for the respective relationship is increased) )

Regarding claim 4:
Savani teaches all of the limitations of claim 3. Savani further teaches a sixth processing engine for generating and submitting an invoice to the third-party obligator, after the one or more procedures have been administered to the patient, the invoice including one or more claims for reimbursement, each claim having an amount to be reimbursed, the sixth processing engine further being configured for generating a total amount to be reimbursed. ([0020]- reimbursements to be made by the insurance company 

Regarding claim 5:
Savani teaches all of the limitations of claim 4. Savani further teaches a seventh processing engine configured for determining an immediate amount to be paid to the health care provider on the one or more claims for reimbursement, the immediate amount to be paid being less than the total amount to be reimbursed. ([0020]- reimbursements to be made by the insurance company for services by the provider are outputted via electronic means to the provider)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 
Claims 6-19 and 21 are rejected under 35 USC 103 as being unpatentable over US 2010/0063907 A1 to Savani et al. (“Savani”) in view of US 2014/0372141 A1 to Renner et al. (“Renner”): 

Regarding claim 6:
Savani teaches all of the limitations of claim 5. Savani however does not teach: 
wherein the client computing device includes a graphical user interface (GUI) and an input device, the GUI for presenting to the healthcare provider by an interview processing engine of the system server an interview having questions pertaining to one or more of the conditions to be treated, the procedures to be administered for effectuating treatment, and the claims to be made in correspondence to the treatment.
Renner teaches before the effective filing date of the current invention that a user interface can be given to a user (such as a medical provider as shown in [0020]) to answer questions on an electronic prior authorization form for authorizing coverage for at least a portion of a cost of a prescription drug [0012], [0030]. Questions for the authorization includes stored questions that includes questions pertaining to the health status of the patient and type of drug treatment is necessary [0035]. The form indicates that an insurance claim is needed to be processed [0020].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare reimbursement before the effective filing date of the current invention to include the pre-authorization question system of Renner to the system of Savani because having an interview system for pre-authorizing treatment for a patient provides a better determination for a patient to have their treatment covered by their insurance as noted in the problem presented in [0006] of Renner.

Regarding claim 7:
Savani/Renner teaches all of the limitations of claim 6. Savani however does not teach: 
wherein the interview is an interactive interview whereby answers to previously presented questions are used by the system to determine subsequent questions to be presented to the healthcare provider.
Renner teaches before the effective filing date of the current invention that a user interface can be given to a user (such as a medical provider as shown in [0020]) to answer questions on an electronic prior authorization form for authorizing coverage for at least a portion of a cost of a prescription drug [0012], [0030]. Questions for the authorization includes stored questions (the previously presented questions) that includes questions pertaining to the health status of the patient and type of drug treatment is necessary [0035]. The form indicates that an insurance claim is needed to be processed [0020]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare reimbursement before the effective filing date of the current invention to include the pre-authorization question system of Renner to the system of Savani/Renner because having an interview system for pre-authorizing treatment for a patient provides a better determination 

Regarding claim 8:
Savani/Renner teaches all of the limitations of claim 7. Savani however does not teach: 
wherein one or more of the interview questions pertain to one or more qualifications that must be met in order for the third-party obligator to cover the claim, and the server system further includes an error generating processing engine that is configured for flagging each instance where a conflict results in a qualification not being met, wherein for each flag the interview processing engine generates a new question pertaining to resolving the conflict.
Renner teaches before the effective filing date of the current invention that a user interface can be given to a user (such as a medical provider as shown in [0020]) to answer questions on an electronic prior authorization form for authorizing coverage for at least a portion of a cost of a prescription drug [0012], [0030]. Questions for the authorization includes stored questions (the previously presented questions) that includes questions pertaining to the health status of the patient and type of drug treatment is necessary [0035]. The form indicates that an insurance claim is needed to be processed [0020]. Additionally, negative answers to questions can be tagged by the system (interpreted as the error generating processing engine configured to flag a conflict) [0035].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare reimbursement before the effective filing date of the current invention to include the pre-authorization question system of Renner to the system of Savani/Renner because having an 

Regarding claim 9:
Savani/Renner teaches all of the limitations of claim 8. Savani further teaches wherein the server system further includes an authorization engine configured for authorizing the treatment when there is a likelihood that the one or more procedures to be taken will be covered, and further wherein the server system includes a communications module configured for transmitting the authorization to the healthcare provider via the associated network connection of the client computing device. ([0020]- reimbursements to be made by the insurance company for services by the provider are outputted via electronic means to the provider. [0023]- confidence levels for correct billing for coverage is assigned and can be increased with more historical data (interpreted as a weighting for the respective relationship is increased))

Regarding claim 10:
Savani/Renner teaches all of the limitations of claim 9. Savani further teaches wherein the server system further comprises an inference engine configured for determining where there is a conflict between a treatment to be administered and an obligation to cover the treatment, and when a conflict is present, the inference engine determines one or more possible solutions to the conflict, transmits the one or more possible solutions to the healthcare provider via the associated network connection of the client computing device, and initiates a hold preventing the invoice from being submitted to the third party obligator. ([0026]- to fix a conflict between a treatment administer and the coverage from the billing system, alternative billing codes can be given by the system over the network previously described (it is interpreted the that insurance billing system has an “engine” to perform this).)

Regarding claim 11:
Savani/Renner teaches all of the limitations of claim 10. Savani further teaches wherein the patient data packet includes a description of the characteristics of the patient, the one or more conditions of the patient, the proposed treatment to be administered to the patient, and one or more of the terms of the obligation agreement for the patient, and further wherein the structured database includes a rules library containing a plurality of rules, such that the likelihood determination is based on applying at least one of the plurality of rules to one or more of the one or more conditions of the patient, the proposed treatment to be administered to the patient, and the terms of the obligation agreement for the patient. ([0013]- the patient’s medical data is received by the system. [0017]- the system can determine what services the provider will render to the patient along with the appropriate billing codes (indicates an associated cost) for each treatment. [0021]- depending on the insurance company, different billing codes can be assigned depending on services they provide payment for. [0022]- Depending on the treatment provided by the system as shown in the procedure descriptions, the appropriate billing code is further determined by the system and is based on the specific insurance company policy plan (the historical data can establish rules based on the policies for the model training. These rules 

Regarding claim 12:
Savani/Renner teaches all of the limitations of claim 11. Savani further teaches wherein the plurality of rules are determined by a law, a statute, a regulation, a government ordinance, a policy, a practice, a procedure, or a principle. ([0022]- specific codes for specific procedures establishes a standard for each insurance company to have their own billing system..)

Regarding claim 13:
Savani/Renner teaches all of the limitations of claim 12. Savani further teaches wherein when at least one of the plurality of rules support the relationship between the one or more conditions of the patient and the proposed treatment to be administered to the patient, then the instance of that Page 5 of 10PATENT Preliminary AmendmentAttorney Docket No.: DUNN1 US relationship is given more weight, and when at least one of the plurality of rules does not support the relationship between the one or more conditions of the patient and the proposed treatment to be administered to the patient, then the instance of that relationship is given less weight. ([0024]- confidence level for accepting or rejecting the assigned insurance does is established. [0023]- likelihood of maximum payment can be established as high or low (high likelihood of maximum payment can indicate that the patient is mostly covered, while have a low chance of maximum payment indicates the patient’s insurance coverage and plan is inadequate for their treatment.)

Regarding claim 14:
Savani/Renner teaches all of the limitations of claim 13. Savani further teaches wherein when at least one of the plurality of rules support the relationship between the proposed treatment to be administered to the patient and the one or more terms of the obligation agreement, then the instance of that relationship is given more weight, and when at least one of the plurality of rules does not support the relationship between the proposed treatment to be administered to the patient and the one or more terms of the obligation agreement, then the instance of that relationship is given less weight. ([0024]- confidence level for accepting or rejecting the assigned insurance does is established. [0023]- likelihood of maximum payment can be established as high or low (high likelihood of maximum payment can indicate that the patient is mostly covered, while have a low chance of maximum payment indicates the patient’s insurance coverage and plan is inadequate for their treatment. )

Regarding claim 15:
Savani/Renner teaches all of the limitations of claim 14. Savani further teaches wherein when a conflict arises between a rule and a term of the obligation agreement then the instance between the proposed treatment to be administered to the patient and the one or more terms of the obligation agreement is given more weight. ([0023]- likelihood of maximum payment can be established as high or low (high likelihood of maximum payment can indicate that the patient is mostly covered, while have a low chance of maximum 

Regarding claim 16:
Savani teaches A system for evaluating and processing claims on behalf of a patient receiving health treatments, the system comprising: a client computing device having a display coupled therewith, the display for displaying a graphical user interface to a first individual using the client computing device, the graphical user interface for generating an interactive dashboard for presentation via the display, ([0013, 0014]- the insurance billing system is described including the devices and user interfaces (additionally, see Figure 1). The system receives patient information including medical history and insurance information being interpreted as patient data packets. This data can be transferred via a server system via a network.)
the client computing device including a communications module for transmitting the patient data packet via an associated network connection; ([0013, 0014]- the insurance billing system is described including the devices and user interfaces (additionally, see Figure 1). The system receives patient information including medical history and insurance information being interpreted as patient data packets. This data can be transferred via a server system via a network.)
a structured database, coupled to the client computing device via a network connection, the structured database containing one or more searchable libraries, each library including data files pertaining to an obligation agreement between the patient and a third-party obligator, the obligation agreement including a set of terms defining a coverage for one or more treatments, the structured database being configured for receiving the data packet from the client computing device; ([0021]- the system provides an interface with insurance codes database that provides billing codes for each of the proposed services that can be received by a patient (this is interpreted as codes for billing information for treatments that are covered by an obligation agreement from an obligator (the insurance company).)
receiving the patient data packet from the interactive dashboard via the network connection and for employing the patient data packet in the creation of an individualistic characteristic profile for the patient, the individualistic characteristic profile including a characterization of one or more conditions of the patient, one or more treatments proposed to be administered to the patient to alleviate the one or more conditions, and one or more terms of the obligation agreement determined to be pertinent to one or more of the conditions of the patient and the one or more treatments proposed to be administered, the one or more proposed treatments having a cost being associated therewith; ([0013]- the patient’s medical data is received by the system (can be interpreted as the patient data packet) including conditions of the patient and other medical history and insurance information that indicates terms of their obligation agreement with the insurance. [0014]- the system can create new records for patients that includes their relevant medical information as described in [0013]. [0017]- the system can determine what services the provider will render to the patient along with the appropriate billing codes (indicates an associated cost) for each treatment)
comparing, using the individualistic characteristic profile for the patient, the one or more terms of the obligation agreement with the one or more proposed treatments to be administered to the patient, and determining if there is a conflict between them; determining, based on the comparing, a likelihood that the one or more proposed treatments to be administered are covered by the obligation agreement so as to produce a covered procedure plan, and further determining, using the covered procedure plan, a percentage of the cost that is likely be paid for each procedure of the proposed treatment so as to generate a total amount to be reimbursed; and ([0023]- likelihood of maximum payment can be established as high or low (high likelihood of maximum payment can indicate that the patient is mostly covered, while have a low chance of maximum payment indicates the patient’s insurance coverage and plan is inadequate for their treatment.)
comparing the one or more proposed treatments to be administered with the total amount to be reimbursed, and authorizing one or more of the proposed treatments to be administered based on the likelihood that the one or more proposed treatments will be covered. ([0018]- accepted insurance codes are used based on the patient’s insurance coverage. [0020]- system determines and can authorize a treatment plan that will have sufficient coverage by the insurance plan)
Savani however does not teach:
the interactive dashboard configured for presenting a claims interview to the first individual and for receiving responses thereto from the first individual, the claims interview pertaining to a treatment proposed to be administered to a patient in order to treat one or more conditions thereof so as to produce a patient data packet, 
a server system coupled to both the structured database and the client computing device via the network connection, the server system for generating a project builder, the project builder for providing the graphical user interface to the client computing device via the network connection for local display thereby, the server system being configured for: generating the claims interview for display at the graphical user interface via the interactive dashboard, the client interview including one or more interrogatories that are configured for eliciting one or more responses from the first individual, the one or more responses being used to produce the patient data packet;
Renner teaches before the effective filing date of the current invention that a user interface can be given to a user (such as a medical provider as shown in [0020]) to answer questions on an electronic prior authorization form for authorizing coverage for at least a portion of a cost of a prescription drug (interpreted as the interview and giving interrogatories) [0012], [0030]. Questions for the authorization includes stored questions (the previously presented questions) that includes questions pertaining to the health status of the patient and type of drug treatment is necessary [0035]. The form indicates that an insurance claim is needed to be processed [0020]. [0008] gives an overview of the interface generated to enter patient related information (the data packets) to generated questions related for determining if coverage for a drug treatment is necessary).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare reimbursement before the effective filing date of the current invention to include the pre-authorization question system of Renner to the system of Savani/Renner because having an interview system for pre-authorizing treatment for a patient provides a better determination 

Regarding claim 17:
Savani/Renner teaches all of the limitations of claim 16. Savani further teaches wherein determining the likelihood that the one or more proposed treatments to be administered are covered comprises: performing a mapping function whereby the one or more conditions of the patient and one or more of the proposed treatments to be administered are individually mapped to one or more terms of the obligation agreement so as to define respective relationships there between, whereby each respective relationship is weighted based on previous known instances having the same or similar relationship with respect to other patients. ([0022, 0023]- self learning insurance database uses procedure descriptions with corresponding billing codes to provide continuously better confidence levels for the billing code for a specific procedure to match the coverage (the use of self-learning is indicative of a mapping function). [0022, 0023]- use of historical information from self-learning for the confidence for the identified insurance codes based on the frequency that the payment amount is received under the chose codes )

Regarding claim 18:
Savani/Renner teaches all of the limitations of claim 17. Savani further teaches wherein the server system further comprises an inference engine configured for accessing one or more libraries of the structured database and determining a number of known instances between one or more of an instance of a relationship between one or more conditions of another patient and one or more terms of an obligation agreement of that other patient, as well as an instance of a relationship between one or more proposed treatments administered to the other patient and the one or more terms of the obligation agreement, whereby for each known instance, a weighting for the respective relationship is increased, where the greater the weighting the greater the likelihood is determined to be. ([0022]- the use of historical claims data includes the number of times the billing codes were used for specific treatments for the insurance companies. Procedure descriptions and type of plan (the type of obligation) are used as historical data for training. [0023]- confidence levels for correct billing for coverage is assigned and can be increased with more historical data (interpreted as a weighting for the respective relationship is increased)  )

Regarding claim 19:
Savani/Renner teaches all of the limitations of claim 18. Savani further teaches wherein the server system is further configured for generating and submitting an invoice to the third-party obligator, after one or more treatments have been administered to the patient, the invoice including one or more claims for reimbursement, each claim having an amount to be reimbursed, the server system further being configured for generating a total amount to be reimbursed. ([0025]- invoice is generated to indicate how much is reimbursed. [0020]- reimbursements to be made by the insurance company for services by the provider are outputted via electronic means (generating and submitting an invoice). [0026]- estimate of reimbursement )


Savani/Renner teaches all of the limitations of claim 18. Savani however does not teach:
wherein the interview is an interactive claims interview whereby answers to previously presented questions are used by the system to determine subsequent questions to be presented to the healthcare provider.
Renner teaches before the effective filing date of the current invention that a user interface can be given to a user (such as a medical provider as shown in [0020]) to answer questions on an electronic prior authorization form for authorizing coverage for at least a portion of a cost of a prescription drug [0012], [0030]. Questions for the authorization includes stored questions (the previously presented questions) that includes questions pertaining to the health status of the patient and type of drug treatment is necessary [0035]. The form indicates that an insurance claim is needed to be processed [0020]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare reimbursement before the effective filing date of the current invention to include the pre-authorization question system of Renner to the system of Savani/Renner because having an interview system for pre-authorizing treatment for a patient provides a better determination for a patient to have their treatment covered by their insurance as noted in the problem presented in [0006] of Renner.



Conclusion
Related prior art that has not been used in the above rejections is as follows:
WO 2015042014 A1- questionnaire system to generate claims for submission to insurance company
NPL Prior authorization reform for better patient care- cites authorization (complying with third part obligator agreement) concerns based on insurance coverage of patient 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686